Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: The office refers to the Application 15/793,070, and the notification of allowance that presented under that Application for December 10, 2020.  This disclosed the most pertinent prior art for both that case and this one, for meeting those features which are common to both cases being, spokes for transmission of force from an inner ring to an outer periphery and then through connection surfaces to a crown ring of an axial fan with a plurality of blades, and through passages between the spokes and an accompanied cover.  That case and this differ in that this Application’s claims are drawn to a different structure requiring a closed off cover, and an air flow driven behind said cover by the spokes and ribs, which have through passages between them but are spaced axially from the cover to permit air flow through it, and an aluminum sheet composition. This spacing feature in particular has been discussed in the interviews of February 9, and March 8 of 2021, which should be referred to for disclosing the clarification of intent and language in said claim language.  It provides a benefit of permitting a closed hub which prevents fluid pressure loss in the interior, but then permits spacing such that air can move past the spokes and towards the covers, and further increase and maintain the pressure beyond that prior art which has either just a closed hub or the common hubs where subsets of spokes/blades extend between an outer periphery and a region covered by the cover.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745